per curiam:
El apelante Juan Fernández Beltrán fue convicto de asesinato en segundo grado (Artículo 201 del Código Penal, ed. 1937, 33 L.P.R.A. see. 633) y de infringir los artículos 8 y 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 418 y 416. Se le sentenció a penas indeter-minadas de presidio de 15 a 30 años y de 1 a 5 años en los dos primeros delitos, para ser cumplidas concurrentemente, y a seis meses de cárcel por la otra infracción. Apeló y se-ñala como único error que en el curso del proceso que culminó en las convicciones no tuvo una debida y adecuada asistencia de abogado. 
Las acusaciones en estos casos se radicaron en 2 de mayo de 1960. El acusado estuvo asistido por un abogado de su propia selección en el acto de la lectura de la acusación. Hasta la fecha del juicio tuvo indistintamente los servicios *358de los abogados Jorge Luis Landing, Antonio Quirós Méndez y José H. Luciano. El juicio fue pospuesto en 9 de agosto, 21 de octubre y 14 de febrero. En esta última ocasión, y al manifestar el Lie. Augusto Burgos Mundo, quien figuraba como abogado de récord, que no representaba al acusado, el tribunal designó al Lie. José H. Luciano para que asu-miera la defensa y transfirió la vista para tres meses des-pués, o sea, para el 23 de mayo. El apelante estuvo asistido durante el curso del juicio por los abogados José H. Luciano y Luis Juan, quienes no solicitaron la suspensión del seña-lamiento por impreparación de la defensa. 
El derecho a asistencia legal incluye no sólo la designa-ción de representación legal durante el juicio sino también una oportunidad razonable para preparar la defensa. Hernández v. Delgado, 82 D.P.R. 488, 491 (1961). La prepa-ración de la defensa comprende la presentación de los tes-tigos y la prueba documental de que disponga el acusado, así como la oportunidad de prepararse para contrainterrogar los testigos de cargo. Es precisamente en este último punto que se apoya el apelante para insistir en que no disfrutó de la garantía constitucional de asistencia legal, y al efecto se señala una manifestación de uno de los abogados al comienzo del juicio respecto a no haber podido entrevistar algunos tes-tigos del acusado. Sin embargo, se recesó hasta el siguiente día, y ante otra manifestación sobre la necesidad de interro-garlos para poder contrainterrogar adecuadamente al testigo' Menelio Vargas, el tribunal recesó para ofrecerle al defen-sor la oportunidad solicitada. El contrainterrogatorio a que fue sometido el mencionado testigo demuestra a todas luces que la defensa estaba preparada, pues no sólo se le preguntó ampliamente sobre los hechos declarados en el examen directo, sino que se intentó elucidar otros, de naturaleza ex-culpativa para el acusado y que tendían a establecer su teo-ría de defensa propia. Por otro lado, un examen de la trans-cripción revela que los abogados que asistieron al acusado' le representaron en forma competente, que presentaron la *359prueba de defensa de que disponían y en todo momento es-tuvieron alertas y prestos a establecer la defensa propia anunciada. En la forma en que se desarrolló el proceso, difícilmente podía superarse la labor por ellos realizada.

Se confimarán las sentencias dictadas por el Tribunal Superior, Sala de San Juan, en 7 de junio de 1961.